Exhibit 10.4
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 21,
2015, by and between TIXFI, INC., a Nevada corporation, having a mailing address
of 13355 Moss Rock Drive Auburn, Sacramento, California 95602 (the “Company”),
and Susanna Forest (including her heirs and assigns the “Buyer”).
WHEREAS:
 
A.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”)
and Rule 506(b) promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act;


B.            Buyer holds that certain 10% Promissory Note of INSIGHT
INNOVATORS, LLC, a Dutch limited liability company (“Insight”) in the aggregate
principal amount of $500,000.00 (the “Insight-Forest Note”), issued by Insight
pursuant to that certain October 20, 2015 Securities Purchase Agreement between
Insight and the Buyer (the “Original Securities Purchase Agreement”);


C.            The Company desires to assume the Insight-Forest Note and exchange
if for a 10% Convertible in the form attached hereto as Exhibit A (the
“Convertible Note”);


D.            The Buyer wishes to exchange the Insight-Forest Note for the
Convertible Note upon the terms and conditions stated in this Agreement; and


E.            The Company further desires to grant to the Buyer a right to
purchase an additional convertible note in the aggregate principal amount of
$500,000 on terms substantially similar to the terms provided for in the
Convertible Note except as provided for herein until 90 days after the Closing
Date.
NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyer hereby agree as follows:



1. Assumption and Exchange.

 
a. Purchase of Convertible Note. Subject to the conditions contained in this
Agreement, as of the Closing Date (as defined below), the Company shall issue to
the Buyer, and the Buyer shall exchange the Insight-Forest Note for the
Convertible Note and accept delivery thereof from the Company.
 
b. Form of Payment. As of the Closing Date (as defined below), the Buyer shall
(i) pay the $200,000.00 balance due under the Insight-Forest Note, and (ii)
tender for cancellation the Insight-Forest Note.   The aggregate amount and
value of the elements of consideration set forth in subparts (i) and (ii) of
this subsection 1(b) of this Agreement, shall be deemed the “Purchase
Consideration”.  Upon the delivery by the Buyer of her Purchase Consideration,
the Company shall deliver duly executed Convertible Note.


c. Assumption of the Insight-Forest Note. On the Closing Date, the Company shall
hereby deemed to have assumed each and every obligation of Insight as provided
for in the Insight-Forest Note and agrees to accept the Insight-Forest Note as
partial consideration for the Convertible Note as provided for herein.
- 1 -

--------------------------------------------------------------------------------



d. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 below, the date and time of the
delivery, issuance and sale of the Convertible Note to Buyer pursuant to this
Agreement (the “Closing Date”) shall be 4:00 PM, Eastern Standard Time on the
date on which all documentation relating to the transaction the subject matter
of this Agreement, including this Agreement, have been executed and delivered by
the applicable parties thereto, and all conditions precedent to (i) the Buyer'
obligations to deliver the Purchase Consideration and (ii) the Company’s
obligations to deliver the Convertible Note, in each case, have been satisfied
or waived. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at such location as may be agreed to
by the parties.


d. Right to Acquire An Additional $500,000 Promissory Note or $500,000
Convertible Promissory Note.


(i)            From the date hereof until 90 days after the Closing Date, the
Buyer may, in Buyer’s sole determination, elect to purchase a convertible note
with an aggregate principal amount not to exceed $500,000 (the “Additional
Convertible Note” and such right to purchase the Additional Convertible Note,
the “Additional Purchase Rights”).


(ii)            Any Additional Purchase Right exercised by Buyer shall close
within five (5) business days of a duly delivered exercise notice by Buyer.  Any
additional investment in the Additional Convertible Note shall be on terms
identical to those set forth in the Original Securities Purchase Agreement.  In
order to effectuate a purchase and sale of the Additional Convertible Note, the
Company and the Buyer shall enter into a Securities Purchase Agreement identical
to this Agreement, mutatis mutandis.


2. Buyer' Representations and Warranties. Buyer represents and warrants to the
Company that:
 
a.            Investment Purpose. As of the date hereof, Buyer is purchasing the
Convertible Note, and any shares of Common Stock issuable upon conversion of or
otherwise pursuant to the Convertible Note (the “Conversion Shares” or
“Securities”), for her, his or its own account and not with a present view
towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; provided, however,
that by making the representations herein, Buyer does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to, a
registration statement or an exemption under the 1933 Act.


b.            No Liens, Encumbrances or Hypothecations of Insight-Forest Note;
Extinguishment of Obligations of Insight under Insight-Forest Note.  As of the
date hereof there are no, and as of the Closing, there shall be no, liens,
encumbrances or hypothecations of any kind whatsoever upon or in respect of the
Insight-Forest Note, and Buyer acknowledges that upon Buyer’s receipt of the
Convertible Note upon tender of the Purchase Consideration, the obligation of
the Company or Insight shall be extinguished and neither the Company or Insight
shall have any obligation to issue any additional securities except as provided
for in this Agreement or pay or deliver to Buyer, any amount of money or any
item of property, or for any other consideration whatsoever.
 
b. Accredited Investor Status. Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”).
- 2 -

--------------------------------------------------------------------------------

 
c. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.
 
d. Information. Buyer and its advisors, if any, have been, and for so long as
the Convertible Note remains outstanding will continue to be, furnished with all
materials relating to the business, finances and operations of the Company and
Public Company, and materials relating to the offer and sale of the Securities
which have been requested by Buyer or its advisors. Buyer and its advisors, if
any, have been, and for so long as the Convertible Note remain outstanding will
continue to be, afforded the opportunity to ask questions of the Company and
Public Company regarding their businesses and affairs.  Notwithstanding the
foregoing, the Company has not disclosed to Buyer any material nonpublic
information regarding the Company or otherwise and will not disclose such
information unless such information is disclosed to the public prior to or
promptly following such disclosure to Buyer. Neither such inquiries nor any
other due diligence investigation conducted by Buyer or its advisors or
representatives shall modify, amend or affect Buyer' right to rely on the
Company’s representations and warranties contained in Section 3 below.
e. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.
f. Transfer or Re-sale. Buyer understands that (i) the sale or resale of the
Securities has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) Buyer shall have delivered to the Company, at
the cost of the Company, an opinion of counsel (which may be the Legal Counsel
Opinion (as defined below)) that shall be in form, substance and scope customary
for opinions of counsel in comparable transactions to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be accepted by the
Company, (c) the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule
144”)) of Buyer who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 2(f) and who is an Accredited Investor, (d) the
Securities are sold pursuant to Rule 144, or (e) the Securities are sold
pursuant to Regulation S under the 1933 Act (or a successor rule) (“Regulation
S”), and Buyer shall have delivered to the Company, at the cost of the Company,
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in corporate transactions, which opinion shall be accepted
by the Company.
g. Legends. Buyer understands that until such time as the Convertible Note, and
upon conversion of the Convertible Note in accordance with the internal terms
thereof, the Conversion Shares, have been registered under the 1933 Act or may
be sold pursuant to Rule 144, Rule 144A under the 1933 Act or Regulation S
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Securities may bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):
- 3 -

--------------------------------------------------------------------------------

 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
  
h. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of
Buyer, and this Agreement constitutes a valid and binding agreement of Buyer
enforceable in accordance with its terms.
 
i. Residency. Buyer is a resident of the jurisdiction set forth immediately
below Buyer' name on the signature pages hereto.
 
3. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that:
a. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.
 
b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Convertible Note and
to consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof subject to Dutch law
which provides for preemptive rights to the Company’s shareholders, (ii) the
execution and delivery of this Agreement, the Convertible Note and (if
applicable) the Conversion Shares by the Company and the consummation by it of
the transactions contemplated hereby and thereby (including the issuance of the
Convertible Note and the issuance and reservation for issuance of the Conversion
Shares issuable upon conversion or exercise thereof) have been, or otherwise
will be upon completion of a Public Offering Event, duly authorized by the Board
of Directors of the Company and Public Company and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Convertible Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
- 4 -

--------------------------------------------------------------------------------

 
c.            Capitalization; Governing Documents.  The authorized capital stock
of the Company consists of (i) 100,000,000 shares of common stock, par value
$0.001 per share (“Company Common Stock”), of which 7,475,000 shares are issued
and outstanding and (ii) 10,000,000 shares of $.001 par value preferred stock,
as to which prior to giving effect to the transactions that are the subject
matter of this Agreement, none are outstanding. Except as set forth on Schedule
3(c), the Company has no outstanding options, rights or commitments to issue
shares of Company Common Stock, nor any of its preferred or any other class of
equity, and there are no outstanding securities convertible or exercisable into
or exchangeable for shares of Company Common Stock, or any of its preferred
stock or any other class of its equity.  There is no voting trust, agreement or
arrangement among any of the beneficial holders of Company Common Stock
affecting the nomination or election of directors or the exercise of the voting
rights of Company Common Stock.  The offer, issuance and sale of such shares of
Company Common Stock were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of U.S. and all applicable state securities laws and
(c) accomplished in conformity with all other applicable securities laws.  None
of such shares of Company Common Stock are subject to a right of withdrawal or a
right of rescission under any federal or state securities or “Blue Sky” law.
d.            Constitutive Documents. The Company has furnished to Buyer or such
information is otherwise available in the Company’s filings with the Securities
and Exchange Commission in its Electronic Data Gathering and Retrieval system
(“EDGAR”) at www.sec.gov, true and correct copies of the Company’s Articles of
Incorporation as in effect on the date hereof (“Articles of Incorporation”) and
Bylaws, and the terms of all securities, if any, convertible into or exercisable
for common stock of the Company and the material rights of the holders thereof
in respect thereto.
e. Issuance of Conversion Shares.   The shares of the Company’s common stock
into which the Convertible Note are convertible (the “Conversion Shares”), when
issued, will be duly authorized and reserved for issuance and, upon conversion
of the Convertible Note in accordance with its terms, will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and, except for shareholder
preemptive rights which the Company’s shareholders are entitled to under the law
of the state of formation of the Public Company, shall not be subject to
preemptive rights or other similar rights of shareholders of the Public Company
and will not impose personal liability upon the holder thereof.


f. No Conflicts. The execution, delivery and performance of this Agreement, the
delivery of the Convertible Note by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (i)
conflict with or result in a violation of any provision of the Articles of
Association or Shareholders Agreement, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or by which any property or asset of the Company is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).
- 5 -

--------------------------------------------------------------------------------

 
g. Financial Statements. The unaudited financial statements of the Company for
its fiscal quarter ending August 31, 2015 included in the Company’s Form 10-Q as
filed with the SEC on October 9, 2015 have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and any
of its consolidated Subsidiaries as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments. Except as set forth
on Schedule 3(g), the Company has no liabilities, contingent or otherwise, other
than liabilities incurred in the ordinary course of business subsequent to the
date of this Agreement.


g. Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, or their officers or
directors in their capacity as such, that could have a Material Adverse Effect. 
The Company and its Subsidiaries are unaware of any facts or circumstances that
might give rise to any of the foregoing.
 
h. Intellectual Property. The Company owns or possesses the requisite licenses
or rights to use all patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names and copyrights (“Intellectual Property”) necessary to
enable it to conduct its business as now operated (and, as presently
contemplated to be operated in the future); there is no claim or action by any
person pertaining to, or proceeding pending, or to the Company’s knowledge
threatened, which challenges the right of the Company or of a Subsidiary with
respect to any Intellectual Property necessary to enable it to conduct its
business as now operated (and, as presently contemplated to be operated in the
future); to the best of the Company’s knowledge, the Company’s or its
Subsidiaries’ current and intended products, services and processes do not
infringe on any Intellectual Property or other rights held by any person; and
the Company is unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.
 
i. No Materially Adverse Contracts, Etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.
 
j. Tax Status. The Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. None of the Company’s tax returns is presently being audited
by any taxing authority.
- 6 -

--------------------------------------------------------------------------------

 
k. Transactions with Affiliates. Except for arm’s length transactions pursuant
to which the Company makes payments in the ordinary course of business upon
terms no less favorable than the Company could obtain from third parties, none
of the officers, directors, or employees of the Company is presently a party to
any transaction with the Company (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
l. Disclosure. All information relating to or concerning the Company set forth
in this Agreement and provided to Buyer pursuant to Section 2(d) hereof and
otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading.
 
m. Acknowledgment Regarding Buyer’ Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by Buyer or its respective representatives or agents in
connection with this Agreement and the transactions contemplated hereby is not
advice or a recommendation and is merely incidental to Buyer’ purchase of the
Securities. The Company further represents to Buyer that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
of the Company and its representatives.
 
n. Permits; Compliance. The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and to carry on its business as it is now being conducted
(collectively, the “Company Permits”), and there is no action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Company Permits. Neither the Company nor any of its Subsidiaries is in
conflict with, or in default or violation of, any of the Company Permits, except
for any such conflicts, defaults or violations which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Since August 31, 2015, neither the Company nor any Subsidiary has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.
 
o. Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
p. No Disqualification Events.  None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an "Issuer Covered Person") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
"Disqualification Event"), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
- 7 -

--------------------------------------------------------------------------------



4.            Covenants.
 
a. Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Sections 5 and 6 of this Agreement.
 
b. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes.
 
c. Corporate Existence. The Company will, so long as Buyer beneficially owns any
of the Securities, maintain its corporate existence and shall not sell all or
substantially all of the Company’s assets, except in the event of a merger or
consolidation or sale of all or substantially all of the Company’s assets, where
the surviving or successor entity in such transaction (i) assumes the Company’s
obligations hereunder and under the agreements and instruments entered into in
connection herewith and (ii) is a publicly traded corporation whose Common Stock
is listed for trading on the OTC Markets, Nasdaq, Nasdaq SmallCap, NYSE or AMEX.
 
d. Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, in addition to any other remedies available to Buyer pursuant
to this Agreement, it will be considered an Triggering Event under the
Convertible Note.


e. Piggyback Registration Rights. The Company hereby grants to Buyer the
registration rights set forth on Exhibit B hereto.
 
f. Restriction on Activities. Commencing as of the date first above written, and
until the sooner of the six month anniversary of the date first written above,
the Company shall not, directly or indirectly, without Buyer' prior written
consent, which consent shall not be unreasonably withheld: (a) change the nature
of its business; (b) issue any of its securities or debt in any form, cause or
permit any sale or conveyance of any securities or debt, in each case out of the
ordinary course of business; (c) sell, divest, acquire, change the structure of
any material assets other than in the ordinary course of business; or (d)
solicit any offers for, respond to any unsolicited offers for, or conduct any
negotiations with any other person or entity in respect of any transaction
involving a convertible security.


g. Transfer Agent Instructions. The Company shall issue irrevocable instructions
to its transfer agent to issue certificates, registered in the name of the Buyer
or its nominee upon conversion of the Convertible Note and issuance of the
Conversion Shares in such amounts as specified from time to time by the Buyer to
the Company in accordance with the terms thereof (the “Irrevocable Transfer
Agent Instructions”). In the event that the Company proposes to replace its
transfer agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement (including but not limited to
the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount (as defined in the Convertible Note)) signed by the successor transfer
agent to the Company and the Company. Prior to registration of the Conversion
Shares under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to Rule 144 without any restriction as to the number of shares of
Common Stock as of a particular date that can then be immediately sold, all such
certificates shall bear the restrictive legend specified in Section 2(g) of this
Agreement. The Company warrants that: (i) no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 4 will be
given by the Company to its transfer agent and that the Common Stock shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Convertible Note; (ii) it will
not direct its transfer agent not to transfer or delay, impair, and/or hinder
its transfer agent in transferring (or issuing)(electronically or in
certificated form) any certificate for Securities to be issued to the Buyer upon
conversion of or otherwise pursuant to the Convertible Note as and when required
by the Convertible Note and this Agreement; and (iii) it will not fail to remove
(or directs its transfer agent not to remove or impairs, delays, and/or hinders
its transfer agent from removing) any restrictive legend (or to withdraw any
stop transfer instructions in respect thereof) on any certificate for any Common
Stock issued to the Buyer upon conversion of or otherwise pursuant to the
Convertible Note as and when required by the Convertible Note and this
Agreement. Nothing in this Section shall affect in any way the Buyer’s
obligations and agreement set forth in Section 2(g) hereof to comply with all
applicable prospectus delivery requirements, if any, upon re-sale of the Common
Stock. If the Buyer provides the Company, at the cost of the Company, with (i)
an opinion of counsel in form, substance and scope customary for opinions in
comparable transactions, to the effect that a public sale or transfer of such
Common Stock may be made without registration under the 1933 Act and such sale
or transfer is effected or (ii) the Buyer provides reasonable assurances that
the Common Stock can be sold pursuant to Rule 144, the Company shall permit the
transfer, and, in the case of the Common Stock, promptly instruct its transfer
agent to issue one or more certificates, free from restrictive legend, in such
name and in such denominations as specified by the Buyer. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
- 8 -

--------------------------------------------------------------------------------



5. Conditions to the Company’s Obligation to Assume and Exchange. The obligation
of the Company hereunder to assume the Insight-Forest Note and exchange it for
the Convertible Note to Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date of each of the following conditions thereto, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion:
 
a. Buyer shall have executed this Agreement and delivered the same to the
Company.
 
b. Buyer shall have delivered a copy of the Insight-Forest Note marked
‘CANCELLED”.
 
c. The representations and warranties of Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6. Conditions to Buyer' Obligation to Purchase. The obligation of Buyer
hereunder to cancel the Insight-Forest Note and exchange it for the Convertible
Note at the Closing is subject to the satisfaction, at or before the Closing
Date of each of the following conditions, provided that these conditions are for
Buyer' sole benefit and may be waived by Buyer at any time in her, his or its
sole discretion:
- 9 -

--------------------------------------------------------------------------------

 
a. The Company shall have executed this Agreement and delivered the same to
Buyer.
 
b. The Company shall have delivered to Buyer the Convertible Note.
 
c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement; and
 
e.          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect on the Company.


7. Governing Law; Miscellaneous.
 
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Florida or in the federal courts located in the state of
Florida and Palm Beach County, Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Agreement,
the Convertible Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement, the Convertible Note or any other
agreement, certificate, instrument or document contemplated hereby or thereby by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
- 10 -

--------------------------------------------------------------------------------

 
b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.  A facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.  Delivery of a counterpart
signature hereto by facsimile or email/.pdf transmission shall be deemed validly
delivery thereof.
 
c. Construction; Headings.  This Agreement shall be deemed to be jointly drafted
by the Company and Buyer and shall not be construed against any person as the
drafter hereof.  The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
e. Entire Agreement; Amendments. This Agreement, the Convertible Note and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor Buyer makes
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the majority in interest of Buyer.
  
f. Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Company, to:


13355 Moss Rock Drive Auburn
Auburn, California 95602
Attention:  Arend Verweij
email: averweij@insightinnovators.com


with a copy to (which copy shall not constitute notice):
- 11 -

--------------------------------------------------------------------------------



Nijverheidsweg Noord 78,
3812PM Amersfoort
The Netherlands
Attention: Geurt van Wijk, COO
email: gvanwijk@insightinnovators.com


If to any of the Buyer:
c/o Legal & Compliance, LLC
330 Clematis Street, Suite 217
West Palm Beach, Florida 33401
Attention:                          Laura Anthony, Esq.
Lazarus Rothstein, Esq.
lanthony@legalandcompliance.com
lrothstein@legalandcompliance.com


g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), Buyer may assign its rights hereunder to any person
that purchases Securities in a private transaction from Buyer or to any of its
“affiliates,” as that term is defined under the Exchange Act of 1934, without
the consent of the Company.
 
h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
i. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless Buyer and
all their officers, directors, employees and agents for loss or damage arising
as a result of or related to any breach or alleged breach by the Company of any
of its representations, warranties and covenants set forth in this Agreement or
any of its covenants and obligations under this Agreement, including advancement
of expenses as they are incurred.
 
j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
l. Indemnification.  In consideration of Buyer's execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company's other obligations under this Agreement or the Convertible Note, the
Company shall defend, protect, indemnify and hold harmless Buyer and its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other agreement, certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement, the
Convertible Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Convertible Note or any other agreement, certificate, instrument
or document contemplated hereby or thereby, (ii) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, or (iii) the status of Buyer or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by this Agreement.  To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
- 12 -

--------------------------------------------------------------------------------



m. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that Buyer shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.


n. Payment Set Aside.  To the extent that the Company makes a payment or
payments to Buyer hereunder or pursuant to the Convertible Note Buyer enforces
or exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person or entity under
any law (including, without limitation, any bankruptcy law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


o. Failure or Indulgence Not Waiver. No failure or delay on the part of Buyer in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges.  All rights and remedies of Buyer existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.




[This space intentionally blank. Signatures follow.]


- 13 -

--------------------------------------------------------------------------------



FOREST SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE




IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.


TiXFi, Inc., a Nevada corporation:
 
 
By: /s/ Paula Martin
Name: Paula Martin
Title: President
 
 
 





- 14 -

--------------------------------------------------------------------------------



BUYER SIGNATURE PAGE TO FOREST SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Buyer Name
 
 
/s/ Susannah
Forest                                                                                    
       Susannah Forest
     



*The $500,000.00 Principal Balance of the Convertible Notes has been or will be
advanced to the Company by the Buyer's as follows:



i. An aggregate of $300,000.00 has been previously advanced to Insight
Innovators, B.V.; and

ii. An aggregate of $200,000.00 shall be advanced no later than the Closing.



- 15 -

--------------------------------------------------------------------------------

SCHEDULE 3(C)
The Company has entered into the following agreements:



1. Share Exchange Agreement among TIXFI, INC., Paula Martin, Insight Innovators,
BV, a Dutch limited liability company (“Insight”) and the shareholders of
Insight dated December 21, 2015.

2. Stock Redemption Agreement dated as of December 21, 2015, by and between
Paula Martin and TIXFI, INC. to sell to the Company 2,000,000 shares of the
Company’s common stock to the Company.

3. Spin-Off Agreement dated as of December 21, 2015 entered into among TIXFI,
INC. and Paula Martin to cancel 3,000,000 shares of the Company’s common stock
in exchange for the acquisition of all of the assets of the Company.

4. Securities Purchase Agreement dated as of December 21, 2015, by and between
TIXFI, INC. and certain investors to purchase an aggregate of up to 808,000
shares of the Company’s Series A convertible preferred stock, par value $0.001
per share.



Sch Page - 1 -

--------------------------------------------------------------------------------

SCHEDULE 3(G)
LIABILITIES
 
Name
Amount Due
TIXFI, INC. - Legal Fees
$      5,000.00
TIXFI, INC. - Consulting Fees
26,000.00
TIXFI, INC.  – Consulting Fees (Charms Investments)
15,000.00
Total
$  46,000.00



Sch Page - 2 -

--------------------------------------------------------------------------------

EXHIBIT A
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION
S UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
Principal Amount: $500,000.00
Issue Date: October 20, 2015



PROMISSORY NOTE


FOR VALUE RECEIVED, Insight Innovators BV, a Dutch corporation (the “Company”),
hereby promises to pay to the order of Susannah Forest, or registered assigns
(the “Holder”) on May 19, 2017 (the “Maturity Date”) so much of the principal
amount advanced to the Company by the Holder as provided for in the Securities
Purchase Agreement up to the maximum amount set forth above (the “Principal
Amount”), and to pay interest on the outstanding Principal Amount advanced to
the Company at the rate of ten percent (10.0%) per annum (the “Note”).  Interest
shall commence accruing on the date hereof (the “Issue Date”), computed on the
basis of a 365-day year and the actual number of days elapsed, provided that any
payment otherwise due on a Saturday, Sunday or legal Bank holiday may be paid on
the following business day.  Interest shall be payable on the Maturity Date (the
“Interest Payment Date”) (if any Interest Payment Date is not a Trading Day, the
applicable payment shall be due on the next succeeding Trading Day) in cash, or
at the Holder’s option, such interest shall be accreted to, and increase, the
outstanding Principal Amount.  All payments due hereunder, shall be made in
lawful money of the United States of America.


The following terms shall apply to this Note:


Section 1.                                        Definitions. For the purposes
hereof, the definitions set forth in Exhibit A shall have the meanings set forth
in such exhibit.


Section 2.                                        Interest.


a)            Late Fees. Any interest that are not paid within three Trading
Days following a Interest Payment Date shall continue to accrue and shall entail
a late fee, which must be paid in cash, at the rate of 18% per annum or the
lesser rate permitted by applicable law which shall accrue daily from the
Interest Payment Date through and including the date of actual payment in full.


b)            Other Securities. So long as any of the Notes shall remain
outstanding, neither the Company nor any Subsidiary thereof shall redeem,
purchase or otherwise acquire directly or indirectly any Junior Securities. So
long as any of the Notes shall remain outstanding, neither the Company nor any
Subsidiary thereof shall directly or indirectly pay or declare any dividend or
make any distribution upon, nor shall any distribution be made in respect of,
any Junior Securities as long as any interest due on the Notes remain unpaid,
nor shall any monies be set aside for or applied to the purchase or redemption
(through a sinking fund or otherwise) of any Junior Securities or shares
pari passu with the Notes.


Section 3.                                        Liquidation. Upon any
liquidation, dissolution or winding-up of the Company, whether voluntary or
involuntary (a “Liquidation”), the Holders shall be entitled to receive out of
the assets, whether capital or surplus, of the Company an amount equal to the
Principal Amount, plus any accrued and unpaid interest thereon and any other
fees or liquidated damages then due and owing thereon under this Note before any
distribution or payment shall be made to the holders of any Junior Securities,
and if the assets of the Company shall be insufficient to pay in full such
amounts, then the entire assets to be distributed to the Holders shall be
ratably distributed among the Holders in accordance with the respective amounts
that would be payable on such Notes if all amounts payable thereon were paid in
full.  A Fundamental Transaction or Change of Control Transaction shall not be
deemed a Liquidation. The Company shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.
A - 1

--------------------------------------------------------------------------------



                          Section 3.                          Negative
Covenants.  As long as any of the Notes are outstanding, unless the holders of
at least 75% in the Principal Amount of the then outstanding Notes shall have
otherwise given prior written consent, the Company shall not, and shall not
permit any of the Subsidiaries to, directly or indirectly:


a)    amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


b)    repay, repurchase or offer to repay, repurchase or otherwise acquire
shares of its Common Stock, Common Stock Equivalents or Junior Securities,;


c)    pay dividends or distributions on Junior Securities of the Company;


d)    enter into any agreement with respect to any of the foregoing.


Section 4.                          Redemption Upon Triggering Events.


a)    “Triggering Event” means, wherever used herein any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.            the Company fails to pay the principal hereof or interest thereon
when due on this Note, whether at maturity, upon acceleration or otherwise;


ii.            unless specifically addressed elsewhere in this Note as a
Triggering Event, the Company shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach of
the Transaction Documents, and such failure or breach shall not, if subject to
the possibility of a cure by the Company, have been cured within 10 calendar
days after the date on which written notice of such failure or breach shall have
been delivered;


iii.            the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of the
obligations in this Note, and such failure or breach shall not, if subject to
the possibility of a cure by the Company, have been cured within 10 calendar
days after the date on which written notice of such failure or breach shall have
been delivered;


iv.            the Company shall be party to a Change of Control Transaction
(exclusive of a Public Offering Event);


v.            the Company shall have filed for protection under any bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights generally;
A - 2

--------------------------------------------------------------------------------



vi.            the Company shall fail to have completed a Public Offering Event
by the Maturity Date; or


vii.            any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $25,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.


b)    Upon the occurrence of a Triggering Event, each Holder shall (in addition
to all other rights it may have hereunder or under applicable law) have the
right, exercisable at the sole option of such Holder, to require the Company to
redeem all of the Indebtedness then held by such Holder for a redemption price,
in cash, equal to the Triggering Redemption Amount.  The Triggering Redemption
Amount, in cash shall be due and payable within five Trading Days of the date on
which the notice for the payment therefor is provided by a Holder (the
“Triggering Redemption Payment Date”).  If the Company fails to pay in full the
Triggering Redemption Amount hereunder on the date such amount is due in
accordance with this Section, the Company will pay interest thereon at a rate
equal to the lesser of 18% per annum or the maximum rate permitted by applicable
law, accruing daily from such date until the Triggering Redemption Amount, plus
all such interest thereon, is paid in full.  For purposes of this Section, the
Indebtedness is outstanding until such date as the applicable Holder shall have
been paid the Triggering Redemption Amount in cash.


Section 5.                          Miscellaneous.


a)    Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above Attention: Arend Verweij via email:
averweij@insightinnovators.com or such other email or address as the Company may
specify for such purposes by notice to the Holders delivered in accordance with
this Section 5.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears on the books of the Company, at the principal place of business of such
Holder, as set forth in the Purchase Agreement.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Section prior
to 5:30 p.m. (New York City time) on any date, (ii) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth in this Section on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.


b)    Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay liquidated damages, accrued dividends and accrued
interest, as applicable, on the Notes at the time, place, and rate, and in the
coin or currency, herein prescribed.


c)    Lost or Mutilated Note.  If a Holder’s Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note so mutilated,
lost, stolen or destroyed, but only upon receipt of evidence of such loss, theft
or destruction of such Note, and of the ownership hereof reasonably satisfactory
to the Company.
A - 3

--------------------------------------------------------------------------------



d)    Cost of Collection. If default is made in the payment of this Note, the
Company shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.


e)    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
without regard to the principles of conflict of laws thereof.  However, if this
Agreement contains a provision which is in conflict with Dutch mandatory laws,
the parties hereby agree that Dutch Mandatory laws shall apply to such provision
in such a way that it constitutes a valid and binding provision under the laws
of The Netherlands as well as under the laws of the State of Florida, without
jeopardizing the intent of the Parties. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in Broward County, Florida (the “Florida Courts”).  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Florida
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Florida
Courts, or such Florida Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  If any party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.


f)    Certain Amounts. Whenever pursuant to this Note the Company is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Company and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Company and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock.


g)    Waiver.  Any waiver by the Company or a Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note or a waiver by any other Holders.  The failure of the Company or a
Holder to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Note on any other occasion.  Any waiver by the Company or
a Holder must be in writing.
A - 4

--------------------------------------------------------------------------------



h)    Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.


i)    Next Business Day.  Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.


j)    Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


k)    Currency.  All dollar amounts are in U.S. dollars.


        IN WITNESS WHEREOF, the undersigned has executed this Note as of the
Issue Date.



 
Insight Innovators, BV
a Dutch limited liability company
 
 
By: ________________________________________
Name:
Title:
 



A - 5

--------------------------------------------------------------------------------

EXHIBT A


DEFINITIONS


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 “Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d‑5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company (other than by means of conversion of the
Indebtedness), (b) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
Company or the successor entity of such transaction, (c) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one‑half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Issue Date (or by those individuals who are serving as members of the Board of
Directors on any date whose nomination to the Board of Directors was approved by
a majority of the members of the Board of Directors who are members on the Issue
Date), or (e) the execution by the Company of an agreement to which the Company 
is a party or by which it is bound, providing for any of the events set forth in
clauses (a) through (d) above.
 “Interest Payment Date” shall have the meaning set forth in the first paragraph
of this Note.
“Holder” shall have the meaning given such term in the first paragraph of this
Note.
“Junior Securities” means the Common Stock, all other Common Stock Equivalents
and preferred stock of the Company other than those securities which are
explicitly senior or pari passu to the Note in payment rights or liquidation
preference.
 “Liquidation” shall have the meaning set forth in Section 3.
“Florida Courts” shall have the meaning set forth in Section 5(e).
 “Issue Date” means the date of the first issuance of any of the Notes.
“Note” shall have the meaning set forth in the first paragraph of this Note and
the term “Notes” shall mean all of the Notes issued by the Company pursuant to
the Purchase Agreement.
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 “Public Offering Event” means the date on which the Company shall have
completed a closing of any transaction that results, or series or related
transactions that result, in: (i) the shares of Common Stock of the Company
being registered under the Exchange Act; or (ii) the shares of Common Stock of
the Company being exchanged for the shares of common stock of any corporation
that are registered under the Exchange Act.
A - 6

--------------------------------------------------------------------------------

 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of the Issue Date, among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.
“Principal Amount” shall have the meaning set forth in the first paragraph of
this Note.
“Transaction Documents” means this Note and the Securities Purchase Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated pursuant to
the Purchase Agreement.
“Triggering Event” shall have the meaning set forth in Section 4(a).
“Triggering Redemption Amount” means the sum of (a) the Principal Amount, (b)
all accrued but unpaid interest thereon and (c) all liquidated damages and other
costs, expenses or amounts due in respect of this Note.
“Triggering Redemption Payment Date” shall have the meaning set forth in Section
4(b).


A - 7

--------------------------------------------------------------------------------

EXHIBIT B


REGISTRATION RIGHTS


The Conversion Shares will be deemed “Registrable Securities” subject to the
provisions of this Exhibit B.  All capitalized terms used but not defined in
this Exhibit A shall have the meanings ascribed to such terms in the Securities
Purchase Agreement to which this Exhibit is attached.
1.            Piggy-Back Rights.  If at any time on or after the date of the
Closing the Company proposes to file any Registration Statement under the 1933
Act (a “Registration Statement”) with respect to any offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for shareholders of the Company for their account (or by the Company and by
shareholders of the Company), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for a
dividend reinvestment plan or (iii) in connection with a merger or acquisition,
then the Company shall (x) give written notice of such proposed filing to the
holders of Registrable Securities appearing on the books and records of the
Company as such a holder as soon as practicable but in no event less than ten
(10) days before the anticipated filing date of the Registration Statement,
which notice shall describe the amount and type of securities to be included in
such Registration Statement, the intended method(s) of distribution, and the
name of the proposed managing underwriter or underwriters, if any, of the
offering, and (y) offer to the holders of Registrable Securities in such notice
the opportunity to register the sale of such number of Registrable Securities as
such holders may request in writing within five (5) days following receipt of
such notice (a “Piggy-Back Registration”).  The Company shall cause such
Registrable Securities to be included in such registration and shall cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. 
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an underwriter or underwriters
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such Piggy-Back Registration.
2.            Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement.  The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement.  Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 5 below.
3.            Notice. The Company shall notify the holders of Registrable
Securities at any time when a prospectus relating to such holder’s Registrable
Securities is required to be delivered under the 1933 Act, upon discovery that,
or upon the happening of any event as a result of which, the prospectus included
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.  At the request of such holder, the Company
shall also prepare, file and furnish to such holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of the Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.  The holders of Registrable Securities shall not to offer or sell any
Registrable Securities covered by the Registration Statement after receipt of
such notification until the receipt of such supplement or amendment.
B - 1

--------------------------------------------------------------------------------

4.            Additional Information Requests. The Company may request a holder
of Registrable Securities to furnish the Company such information with respect
to such holder and such holder’s proposed distribution of the Registrable
Securities pursuant to the Registration Statement as the Company may from time
to time reasonably request in writing or as shall be required by law or by the
SEC in connection therewith, and such holders shall furnish the Company with
such information.
5.            Fees and Expenses. All fees and expenses incident to the
performance of or compliance with this Exhibit A by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any trading market
on which the Common Stock is then listed for trading, (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) with respect to any filing that may be required
to be made by any broker through which a holder of Registrable Securities
intends to make sales of Registrable Securities with the FINRA, (ii) printing
expenses, (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) 1933 Act liability insurance, if
the Company so desires such insurance, (vi) fees and expenses of all other
persons or entities retained by the Company in connection with the consummation
of the transactions contemplated by this Exhibit A and (vii) reasonable fees and
disbursements of a single special counsel for the holders of Registrable
Securities (selected by holders of the majority of the Registrable Securities
requesting such registration), up to $10,000 for each registration.  In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of any holder of Registrable Securities.
6.            Indemnification. The Company and its successors and assigns shall
indemnify and hold harmless Buyer, each holder of Registrable Securities, the
officers, directors, members, partners, agents and employees (and any other
individuals or entities with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each individual or entity who controls Buyer or any such holder of
Registrable Securities (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act) and the officers, directors, members, stockholders,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling individual or
entity (each, an “Indemnified Party”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Exhibit A, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based upon
information regarding Buyer or such holder of Registrable Securities furnished
to the Company by such party for use therein.  The Company shall notify Buyer
and each holder of Registrable Securities promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Exhibit A of which the Company is aware.
B - 2

--------------------------------------------------------------------------------



7.            Indemnification Limitations. If the indemnification under Section
6 is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then the Company shall contribute to the amount
paid or payable by such Indemnified Party, in such proportion as is appropriate
to reflect the relative fault of the Company and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of the
Company and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, the Company or
the Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable attorneys’ or other fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 6 was available to such party in
accordance with its terms.  It is agreed that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding sentence.
Notwithstanding the provisions of this Section 7, neither Buyer nor any holder
of Registrable Securities shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such party from the sale of all of their Registrable Securities pursuant to such
Registration Statement or related prospectus exceeds the amount of any damages
that such party has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.




B - 3